Citation Nr: 0423314	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  94-37 336	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a 
fractured skull with a plate in the head.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
August 1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision by the RO which denied service connection for 
residuals of a fractured skull with plate in head.  

In November 1997, the Board remanded the case to the RO for 
the purpose of scheduling the veteran for a Travel Board 
hearing.  In February 1998, the veteran testified before the 
undersigned Veterans Law Judge who was sitting in San 
Antonio, Texas.

In August 1999 and June 2003, the Board remanded the claim to 
the RO for further development.


FINDINGS OF FACT

The veteran did not sustain a fracture of the skull in 
service.


CONCLUSION OF LAW

A fractured skull was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed December 1993 rating decision, a May 
1994 statement of the case (SOC), and supplemental statements 
of the case dated in July 1995, June 1996, May 1997, February 
2002, and February 2004 that discussed the pertinent 
evidence, and the laws and regulations related to claim of 
service connection for residuals of a fractured skull with a 
plate in the head.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.  

In addition, in an August 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing an injury in service, or that a 
disease was made worse during service, or an event in service 
caused injury or disease.  The RO related that the veteran 
also needed to submit evidence of a current disability.  The 
RO stated that this could be shown by medical evidence.  
Lastly he was told that in order to substantiate his claim of 
service connection he needed to submit or identify evidence 
of a relationship between his current disability and an 
injury, disease, or event in service.  He was informed that 
medical records or medical opinions usually showed this type 
of evidence.  He was told that service connection could also 
be awarded on a presumptive basis under the law, as to 
certain disabilities.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's and notice letter dated in August 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in February 1993.  Thereafter, in a rating decision dated in 
December 1993, the RO denied service connection for residuals 
of a fractured skull with plate in head.  The VCAA was not in 
effect until November 2000.  In August 2003, the RO provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate his claim on appeal, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit pertinent 
evidence pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in August 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in February 2004.  The February 
2004 SSOC was returned to VA by the postal service.  The 
postal service noted that the veteran moved and did not leave 
a forwarding address.  In May and June 2004, the RO made 
attempts to obtain the veteran's new address.  In this 
regard, the RO contacted the VA medical center which treated 
the veteran and they also contacted the veteran's 
representative, in an effort to obtain the veteran's new 
address.  The RO, however, was not successful in obtaining 
the veteran's new address.  The Court of Appeals for Veterans 
Claims (Court) has held that it is the burden of the veteran 
to keep the VA apprised of his whereabouts.  If he does not 
do so, there is no burden on the part of VA to turn up heaven 
and earth to find him.  It is only where a file discloses 
other possible and plausible addresses that an attempt should 
be made to locate him.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  The file shows that the VA has taken all reasonable 
steps to locate the veteran, without success.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Analysis

The veteran claims that he has a fractured skull due to head 
injuries he sustained in service.  He asserts that he hit his 
head when a grenade exploded.  He also claims that he 
suffered a head injury during a motor vehicle accident in 
1978.  (See statements from the veteran and his 
representative from 1993 to 2004, April 1996 RO hearing 
transcript, and a February 1998 Board hearing transcript).  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

A review of the veteran's service medical records show that 
in April 1978, the veteran was involved in a high-speed 
automobile accident.  He received a concussion.  His hospital 
summary report covering the period of April 1978 to May 1978 
shows that his skull series were negative.  Neurological 
examinations were also negative.  During hospitalization, the 
veteran complained of dizziness and some confusion.  It was 
felt that the veteran had post concussion syndrome.  The 
final diagnoses were renal contusion, facial lacerations, and 
concussion.  Complications reported were residual headaches 
and dizziness.

Postservice medical records consist of VA examinations and 
outpatient treatment reports.  In a February 1979 VA 
examination report, the examiner stated that the veteran's 
past medical records were not available.  During the 
examination, the veteran reported that he was in an 
automobile accident and that he was unconscious for about 6 
hours.  He stated that he did not require surgery and that he 
made a good recovery.  He stated that he had headaches from 
time to time.  The examiner diagnosed head injury with 
unconsciousness, secondary to an automobile accident.  The 
examiner stated that there was no evidence of neurologic 
residual except for occasional headaches.  X-ray studies of 
the skull revealed a rather large venous lake or pacchionian 
impression in the right frontal area.  The calvarium was 
intact.  There were no fractures.  The basalar structures of 
the skull were symmetrical and apparently within normal 
limits.  

A November 1982 hospital summary reveals that the veteran was 
hit one time with a baseball bat in the forehead 
approximately 24 hours prior to admission with no loss of 
consciousness.  X-ray studies showed that the veteran did not 
have any evidence of an overt fracture.  He was diagnosed as 
having a blow to the forehead.  

A November 1982 computerized tomography of the head revealed 
that the veteran was status post right frontal sinus fracture 
with anterior wall of the frontal sinus noted to have a 
depressed fracture which apparently was well-healed at this 
time.  The age of the fracture could not be determined.  
However, the radiologist stated that the bony defect was not 
obvious other than the abnormal contour of the anterior 
portion of the right frontal sinus.  No other significant 
abnormality was demonstrated.

A May 1983 VA treatment report shows that the veteran 
reported being in a motor vehicle accident 2 days ago.  He 
complained of head pain.  The assessment was multiple skull 
fracture.

In December 1986, the veteran underwent reconstruction of his 
right forehead defect.  At the time of the operation, the 
veteran gave a history of sustaining a closed head injury 
during a motor vehicle accident in 1978.

The veteran was hospitalized in August 1987 due to 
unpredictable behavior and depression.  During the 
hospitalization, he gave a history of sustaining a head 
trauma in 1978 which resulted in a skull fracture.  He also 
gave a history of fracturing his skull as a result of being 
hit with a baseball bat.  Among the listed diagnoses was 
organic mental disorder, secondary to head injury.

A November 1993 psychiatric hospitalization report reveals 
that the veteran had a skull fracture in 1986 with silicone 
fiberglass plate in skull.  Donald E. Robinson, D.P.M. 
submitted a September 1994 statement in support of the 
veteran's claim.  He noted that that the veteran reported 
that he had a plastic plate in his head due to a head injury 
he sustained in service.

The veteran underwent a VA examination of the skull in 
January 1997.  At that time, he reported that he had a head 
injury in 1974 which involved a grenade.  He also reported 
sustaining a head injury during a motor vehicle accident in 
1978.  He reported having a skull fracture and a plate placed 
in his skull in 1986.  The examiner diagnosed status post 
multiple head injuries without good documentation of a plate 
being placed.  X-ray studies revealed no significant osseous, 
soft tissue or articular abnormality.  No radiopaque plate 
was seen in the skull.

In July 1998, the veteran received treatment due to being 
assaulted.  He had a minimal abrasion over the left eyebrow.  
The diagnosis was post concussion syndrome.  A January 1999 
MRI of the brain was normal. 

In a December 2002 examination report and the September 2003 
addendum, a VA physician stated that he had reviewed the 
veteran's claims file.  He acknowledged the veteran's claim 
of sustaining a head injury which resulted in a skull 
fracture.  He stated that a review of the veteran's service 
medical records shows that he was involved in a motor vehicle 
accident in April 1978 and that he was hit in the head.  He 
noted that the veteran had lacerations in the left forehead 
and that x-ray studies of the skull revealed no fractures.  
He stated that it was clear from the record that the veteran 
sustained a skull fracture after he left service.  He 
concluded that that there was evidence that he had head 
trauma with loss of consciousness in service, but that there 
was no evidence that he had a skull fracture in service.  He 
also concluded that there was no evidence of any specific 
residual disability from that service event.

The determinative question in the instant case is whether the 
veteran sustained a skull fracture in service.  The Board 
finds that the preponderance of the evidence shows that the 
veteran suffered a skull fracture after service.  In this 
regard, although his service medical records show that he 
sustained a head injury in service, x-ray studies of the 
skull revealed no fractures.  Additionally, VA x-ray studies 
of the skull in February 1979, shortly after the veteran's 
discharge from service, revealed no fractures.  The first 
medical evidence of a fractured skull was in November 1982 
after being hit with a baseball bat. 

Moreover, as noted above, a VA physician in December 2002 and 
September 2003 reports states that it was clear from the 
record that the veteran sustained a skull fracture after he 
left service and that the veteran had no residuals of any 
kind from service.  This examination report is of greatest 
probative value in light of the physician having reviewed the 
evidence, discussed the evidence and examined the veteran.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion 
of a physician that is based on a review of the entire record 
is of greater probative value than an opinion based solely on 
the veteran's reported history).  The Board notes that the 
veteran's private physician, D. Robinson, indicated that the 
veteran had reported to him that he had a plate in his head 
due to a head injury in service.  Nevertheless, that doctor 
did not subsequently provide an opinion to that effect or 
further discuss the particulars of the veteran's case.  As 
such, this is not medical evidence of any weight.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  

Similarly, the diagnosis of organic mental disorder secondary 
to head injury that is shown on the hospitalization summary 
in August 1987 is of little probative value.  During that 
period of hospitalization, the veteran reported 3 episodes of 
head injury with 2 resulting in skull fracture.  The veteran 
related his current problems to a 1978 motor vehicle accident 
in which his skull was fractured.  Significantly, it was 
noted that the veteran's medical records were not available 
for documentation of his past medical history.  Further, the 
final diagnosis did not distinguish whether the current 
disability was the result of service or post-service 
incident.  Since the diagnosis was vague as to etiology and 
it was clearly based on an absence of record review, there is 
no probative value as to these findings.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994) (Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence).  

Although the veteran asserts that he sustained a fracture of 
the skull in service, such statement cannot be considered 
competent medical evidence in support of his claim.  As a lay 
person, he is not competent to comment on medical causation 
or a medical diagnosis.  See Grottveit v. Brown, 5 Vet.App. 
91 (1993).

In sum, the competent medical evidence shows that the veteran 
sustained a skull fracture after service.  Thus, the Board 
must conclude that the preponderance of the evidence is 
against the claim of service connection for residuals of a 
fractured skull with plate in the head; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for residuals of a fractured skull with 
plate in the head is denied.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



